                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DENNIS STRONG,

                           Plaintiff,
      v.                                              Case No. 18-cv-237-pp

LANCE L. WILSON, et al.

                        Defendants.
______________________________________________________________________________

                    REPORT AND RECOMMENDATION
                 ON DEFENDANTS’ MOTION TO DISMISS
______________________________________________________________________________

      Dennis Strong is a Wisconsin prisoner representing himself in this lawsuit

under 42 U.S.C. § 1983. He alleges that the defendants violated his civil rights. (ECF

No. 1.) The defendants have filed a motion to dismiss for failure to prosecute. For the

reasons stated below, I recommend that defendants’ motion to dismiss be granted.


                             PROCEDURAL HISTORY


      The court screened the complaint on February 20, 2018, and allowed Strong to

proceed on a First Amendment retaliation claim. (ECF No. 5.) Once the defendants

answered, the court issued a scheduling order, setting the deadline for discovery for

January 21, 2019. (ECF No. 19.) In the scheduling order, the court advised Strong

“that failure to make a timely submission or otherwise comply with the court’s orders

may result in the dismissal of the case for failure to prosecute.” Id. at ¶4.



                                            1
      At the time, Lance Wilson was the only defendant in this matter and began

conducting discovery. On November 19, 2018, he sent Strong medical authorization

forms, requesting Strong to sign and return them. (ECF No. 32 at 2.) Strong did not

respond to the request. Id. The defendant sent two more requests for the

authorization forms on February 8 and February 27, 2019, and Strong did not

respond. Id.


      Also, on December 19, 2018, the defendant sent a notice to appear for a

deposition on January 9, 2019 at the Racine Correctional Institution (where Strong

was incarcerated). Id. The defendant heard nothing so made arrangements with staff

at RCI and hired a court reporter. Id. However, when the time came for the

deposition, Strong refused to leave his cell and attend. Id.


      Additionally, Strong refused to adequately respond to written discovery

requests. Id. The defendant served his First Set of Written Interrogatories and

Requests for Production of Documents on November 27, 2018. Id. at 3. For months,

Strong did not respond. Then, on January 4, 2019, Strong filed a motion entitled

“Motion to hold Scheduling Order and/or Discovery in Abeyance” wherein he

explained that he was having difficulty participating in discovery and described his

limited access to his legal materials due to a transfer from Red Granite Correctional

Institution to RCI. (ECF No. 20 at 3-4.) He also essentially asked for a stay of the

discovery deadline and requested a hearing. Id. at 5. The defendant filed a letter to



                                           2
the court in response outlining the above-mentioned discovery issues and echoing the

request for a status conference. ECF No. 21 at 1.


      Accordingly, the court held a status conference on March 19, 2019. During the

hearing, Strong informed the court that he was in the process of hiring a lawyer to

help him with his discovery issues, which is why he requested a stay of the deadline.

ECF No. 24 at 1. The defendant again relayed how Strong was refusing to cooperate

with discovery and initially opposed a stay of the discovery deadline. Id. However the

defendant ultimately agreed to an extension of the discovery and dispositive motions

deadlines. Id. The defendant also requested the court order Strong to fully participate

in discovery. Id. In an oral order, the court ordered Strong to fully participate in

discovery and that no later than April 12, 2019, Strong needed to sign the medical

authorizations and provide the defendant with completed discovery. Id. The court

also set up a follow-up status conference for April 30, 2019. Id.


      At the hearing on April 30, the defendant reported that Strong still had not

provided a signed medical authorization nor responded to discovery. (Audio

Recording of Motion Hearing of April 30, 2019 at 9:37:43-9:38:14, Strong v. Wilson,

18-cv-273-pp-nj.) Strong explained that he had an issue with providing his social

security number on the medical authorizations, and the court asked whether he

discussed the concerns with the defendant’s lawyer, to which Strong responded he

had not. Id. at 9:38:15-9:41:09. Strong asked whether the defendant could obtain the

medical records without providing his social security number, and the defendant’s

                                           3
counsel explained that the social security number was required by the medical

providers to obtain the medical records. Id. The court explained that the medical

records were necessary to keep the case moving forward and, while it would not

compel Strong to provide the medical authorizations, if he chose not to provide them,

or otherwise refused to participate in discovery, it indicates to the court that Strong

no longer wishes to prosecute the case—which would result in a dismissal. Id. at

9:41:38-9:41:47; 9:44:20-9:44:47; 9:45:00-9:45:10. The court then ordered Strong to

produce the medical authorizations by May 10, 2019 if he wished to continue with his

case. Id. at 9:41:38-9:41:47. Strong then asked whether the defendant would be

interested in settling the case, and the defendant responded that without discovery,

the defendant could not have settlement talks. Id. at 9:49:30-9:50:10; 9:51:35-9:52:04.

The defendant then stated that Strong had yet to respond to written discovery

requests. Id. at 9:53:40-9:54:25. The court warned Strong that if he failed to respond

to discovery, his case would be dismissed. Id. at 9:54:26-9:54:46. The court then

ordered Strong to answer the written discovery requests by May 10, 2019. Id. at

9:56:11-9:56:17. The court also granted Strong’s oral motion to amend the complaint

(ECF No. 23), giving him until May 17, 2019 to file amended pleadings. Id. at

10:00:12-10:02:12.


      After the hearing, the court issued an amended scheduling order extending the

discovery deadline to July 12, 2019 and the dispositive motion deadline to August 21,

2019. ECF No. 27. The amended scheduling order once again warned Strong “that

                                          4
failure to make a timely submission or otherwise comply with the court’s orders may

result in the dismissal of the case for failure to prosecute.” Id. at ¶3.


       Strong filed an amended complaint on May 5, 2019, adding seven additional

parties. The defendants answered on May 30, 2019, ECF No. 30, and then filed the

motion to dismiss currently at issue on June 17, 2019. ECF No. 31.1 In the brief

supporting their motion to dismiss, the defendants state that Strong, as of June 17,

still had not provided the medical authorizations. ECF No. 32 at 4. And while Strong

did submit responses to the defendants’ written discovery requests, he answered

every single interrogatory and request for production of documents the same way:

       DUE TO THE PLAINTIFF’S CHRONIC MENTAL HEALTH ISSUES AND
       SHORTCOMINGS THEREFROM, THE PLAINTIFF LACKS THE CAPACITY
       TO PROVIDE A MEANINGFUL ANSWER TO THE ABOVE.
Id. at 3. The defendants argue that this is functionally a non-response.

       In response to the defendants’ motion to dismiss, Strong filed a motion for

sanctions, ECF No. 35, and a motion entitled “Motion for Extension of Time, Motion

for Relief from the E-Filing Project.” ECF No. 40. In his motion for sanctions, Strong

explained his reason for not providing the medical authorizations, stating that he

“made the judgment call to not effectuate what is deemed to be an unlawful

authorization form.” ECF No. 35 at 4. Strong argued that the form, in requiring his

social security number, violates the law; however, he does not explain how. Id. He


1
 Because the defendants filed a motion to dismiss for failure to follow the court orders regarding
discovery, which does not concern the substance of the claims, the court stayed screening the complaint
until the motion to dismiss is resolved.


                                                  5
stated that he tried to talk to defendants’ counsel about his concerns, but his concerns

“fell on deaf ears.” Id. He also complains that the defendants’ affidavit submitted in

support of their motion to dismiss violates the law because it includes forms with his

social security number. Id. at 3-4.

      After the defendants had time to reply to Strong’s motions, the court set a

hearing, which was held on October 1, 2019. Strong once again objected to the

requirement that he include his social security number and explained that he could

not respond to discovery or appear for his deposition because he did not have his legal

materials. Audio Recording of Motion Hearing of October 1, 2019 at 10:37:30-

10:44:40, Strong v. Wilson, 18-cv-273-pp-nj. The defendants stated that Strong

frequently states that he does not have his legal materials as an excuse for his non-

participation in discovery. Id. at 10:50:30-10:51:51. The court once again explained

that the case cannot move forward without the medical authorizations and that the

medical providers are requiring that the form includes his social security number for

the release of records, not the defendant. Id. at 10:48:49-10:49:49. The court also

addressed Strong’s concern about the defendants’ including his social security

number in their court filings, explaining that the records are restricted and only the

parties and court personnel can access that information. Id. at 10:49:50-10:50:13. The

court noted that it has repeatedly explained to Strong what would happen if he

chooses not to comply with the court’s previous orders and discovery and told Strong

that it appears he made a choice not to comply. Id. at 10:53:23-10:54:41. Based on

that choice, the court stated it appears that it has no other option other than to
                                           6
recommend to the district court judge to grant the defendants’ motion to dismiss for

failure to prosecute the case. Id. However, the court indicated it would take the time

to consider all the events in this case, outline the case history, and put its

recommendation in writing. Id.


                                     ANALYSIS


      Under Federal Rule of Civil Procedure 37, if a party “fails to obey an order to

provide or permit discovery . . . the court may issue further just orders. They may

include . . . dismissing the action or proceeding in whole.” Fed. R. Civ. P.

37(b)(2)(A)(v). The court has given Strong several chances to respond and participate

in discovery. While the court understands Strong’s reservations about providing his

social security number, the court and the opposing parties have made

accommodations to protect this information, including restricting the record. The

court has also had several discussions with Strong regarding the necessity of

providing the social security number to the medical providers, with the court

explaining to Strong several times that providing the number is the only way to get

the medical records. Strong has also been warned by the court several times that

failure to release his medical records will result in dismissal of the case because the

case cannot move forward without that information. Yet, Strong chose to ignore these

warnings, stating that he “made the judgment call to not effectuate” the authorization

form. ECF No. 35 at 4.



                                          7
      Strong has also failed to meaningfully respond to written discovery requests or

appear for his deposition. On several occasions he blamed his nonparticipation on his

lack of access to his legal materials. When he did finally respond to the written

discovery requests, he stated that he lacked the mental capacity to respond. However,

the court has had several interactions with Strong and found him capable of

discussing his case in a substantial and meaningful way. His filings have been clear

and easy to understand and suggest that Strong could have meaningfully

participated in written discovery. The court has ordered him several times to do so,

and Strong continues to flout those orders. Such orders are “designed to enable judges

to control their dockets and manage the flow of litigation.” Hoskins v. Dart, 633 F.3d

541, 543 (7th Cir. 2011). And, failure to obey those orders justifies dismissal under

Rule 37. Id.


      IT IS THEREFORE RECOMMENDED that defendants’ motion to dismiss

(ECF No. 31) be GRANTED based on Strong’s choice to not meaningfully participate

in discovery and that this case be DISMISSED without prejudice.


      Strong’s attention is directed to 28 U.S.C. § 636(b)(1)(B) and (C) and Fed. R.

Civ. P. 72(b)(2), which allow Strong to file written objections to the court’s

recommendation within fourteen days of service of the recommendation. Strong’s

failure to timely file objections with the district court shall result in a waiver of his

right to appeal.



                                           8
Dated at Milwaukee, Wisconsin this 18th day of November, 2019.


                                     BY THE COURT:


                                     s/Nancy Joseph
                                     NANCY JOSEPH
                                     United States Magistrate Judge




                                 9
